UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1125



KENNETH AJAGHA,

                                                          Petitioner,

          versus

U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                          Respondent.



On Petition for Review of an Order of the Immigration & Natural-
ization Service. (A29-003-661)


Submitted:   August 22, 1996           Decided:     September 4, 1996


Before HALL, MICHAEL, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Randall L. Johnson, Arlington, Virginia, for Petitioner. Frank W.
Hunger, Assistant Attorney General, Michael P. Lindemann, Assistant
Director, Joan E. Smiley, Senior Litigation Counsel, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth Ajagha, a native Nigerian, appeals from a Board of

Immigration Appeals ("BIA") order that denied his motion to reopen

the decision of the Immigration Judge finding him deportable. We

affirm.

     We review the BIA's denial of a motion to reopen under an
abuse of discretion standard. INS v. Doherty, 502 U.S. 314, 323
(1992). Denial of a motion to reopen "must be reviewed with extreme

deference," since immigration statutes do not contemplate reopening

and the applicable regulations disfavor motions to reopen. M.A. v.
INS, 899 F.2d 304, 308 (4th Cir. 1990) (in banc).

     Ajagha seeks to reopen based on his recent marriage to an

American citizen with a young son. In light of Ajagha's criminal

history, a marriage entered into during the pendency of the
deportation proceeding does not require a reopening of the case.

Therefore, the BIA did not abuse its discretion in denying Ajagha's

motion to reopen.
     Accordingly, we affirm the BIA's order. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2